Case: 15-51062      Document: 00513529085         Page: 1    Date Filed: 06/01/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-51062
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                             June 1, 2016
UNITED STATES OF AMERICA,
                                                                            Lyle W. Cayce
                                                                                 Clerk
                                                 Plaintiff-Appellee

v.

ROBERTO MINOR, also known as Robert Minor,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:09-CR-242-1


Before GRAVES, HIGGINSON, and COSTA, Circuit Judges.
PER CURIAM: *
       Roberto Minor, federal prisoner # 57361-280, moves for leave to proceed
in forma pauperis (IFP) on appeal. He seeks to challenge the denial of his 18
U.S.C. § 3582(c)(2) motion in which he sought a sentence reduction pursuant
to Amendment 782 to U.S.S.G. § 2D1.1.
       Minor    was     held   responsible     for   more     than    the     quantity             of
methamphetamine that triggers the highest base offense level under both the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-51062    Document: 00513529085     Page: 2   Date Filed: 06/01/2016


                                 No. 15-51062

version of § 2D1.1(c) in effect when he was sentenced and the retroactive,
amended version. Accordingly, Amendments 782 and 788 did not change his
offense level or lower his guidelines range, and the district court did not abuse
its discretion in denying him a sentence reduction under § 3582(c)(2). See
U.S.S.G. § 1B1.10(a)(2)(B); United States v. Evans, 587 F.3d 667, 672 (5th Cir.
2009).
      Because the appeal lacks arguable merit and is therefore frivolous,
Minor’s motion for leave to proceed IFP on appeal is DENIED, and his appeal
is DISMISSED as frivolous. See Baugh v. Taylor, 117 F.3d 197, 202 n.24 (5th
Cir. 1997); Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983); 5TH CIR. R. 42.2.




                                       2